DETAILED ACTION
Non-Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,470,112 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
In the following table, feature-by-feature comparisons are provided between the independent claims 1, 6, 11 and 16 of instant application and their corresponding conflicting claims in U.S. Patent No. US 10,470,112 B2. The comparisons show that the features of the independent claims of instant application are patentably indistinct from the features of their conflicting claims in U.S. Patent No. US 10,470,112 B2 and thus must be double patenting rejected.

Instant Application
US 10,470,112 B2
Claim 1.  A method of wireless communication, comprising:
receiving, at a user equipment (UE), a downlink control channel order from a base station; transmitting, at the UE in response to the downlink control channel order, a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the UE or the base station; and




receiving, at the UE, downlink transmissions of a small cell activated in response to the PRACH signature sequence.

Claim 1. A method of wireless communication, comprising: 
receiving, at a small cell, activation parameters; detecting, at the small cell, an uplink signal of an active user equipment (UE) based at least in part on the activation parameters, the uplink signal triggered by a downlink control channel order from a base station, in which the uplink signal comprises a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the active UE or the base station; 
…..

activating the small cell  based on determining that at least one of the signal strength, the interference level, or the combination thereof, of the uplink signal meet the threshold, a periodicity of synchronization signals transmitted according to the new carrier type being less than a periodicity of synchronization signals transmitted according to a legacy carrier type.

Claim 6.  An apparatus for wireless communication, the apparatus comprising:

means for receiving, at a user equipment (UE), a downlink control channel order from a base station; means for transmitting, at the UE in response to the downlink control channel order, a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the UE or the base station; and



means for receiving, at the UE, downlink transmissions of a small cell activated in response to the PRACH signature sequence.

Claim 7. An apparatus for wireless communications, comprising: 

means for receiving, at a small cell, activation parameters; means for detecting, at the small cell, an uplink signal of an active user equipment (UE) based at least in part on the activation parameters, the uplink signal triggered by a downlink control channel order from a base station, in which the uplink signal comprises a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the active UE or the base station; 
…..
means for activating the small cell  based on determining that at least one of the signal strength, the interference level, or the combination thereof, of the uplink signal meet the threshold, a periodicity of synchronization signals transmitted according to the new carrier type being less than a periodicity of synchronization signals transmitted according to a legacy carrier type.

Claim 11.   An apparatus for wireless communication, the apparatus comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured:
to receive, at a user equipment (UE), a downlink control channel order from a base station; to transmit, at the UE in response to the downlink control channel order, a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the UE or the base station; and



to transmit, at the UE, downlink transmissions of a small cell activated in response to the PRACH signature sequence.

Claim 4. An apparatus for wireless communications, comprising: a memory; and at least one processor coupled to the memory, the at least one processor being configured to: 
receive, at a small cell, activation parameters; detect, at the small cell, an uplink signal of an active user equipment (UE) based at least in part on the activation parameters, the uplink signal triggered by a downlink control channel order from a base station, in which the uplink signal comprises a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the active UE or the base station;
…..
activate the small cell with a new carrier type based on determining that at least one of the signal strength, the interference level, or the combination thereof, of the uplink signal meet the threshold, a periodicity of synchronization signals transmitted according to the new carrier type being less than a periodicity of synchronization signals transmitted according to a legacy carrier type.

Claim 16   A non-transitory computer-readable medium having program code recorded thereon for wireless communication, the program code executed by a processor and comprising:
program code to receive, at a user equipment (UE), a downlink control channel order from a base station; program code to transmit, at the UE in response to the downlink control channel order, a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the UE or the base station; and



program code to transmit, at the UE, downlink transmissions of a small cell activated in response to the PRACH signature sequence.

Claim 10. A non-transitory computer-readable medium having program code recorded thereon, the program code comprising: 

program code to receive, at a small cell, activation parameters; program code to detect, at the small cell, an uplink signal of an active user equipment (UE) based at least in part on the activation parameters, the uplink signal triggered by a downlink control channel order from a base station, in which the uplink signal comprises a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the active UE or the base station; 
…..
program code to activate the small cell with a new carrier type based on determining that at least one of the signal strength, the interference level, or the combination thereof, of the uplink signal meet the threshold, a periodicity of synchronization signals transmitted according to the new carrier type being less than a periodicity of synchronization signals transmitted according to a legacy carrier type. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fong et. al. (US 20130142113 A1, Fong hereinafter) in view of Matsumura et. al. (US 20120289178 A1, Matsumura hereinafter).

Fong’s disclosure comprises the following features:

With respect to independent claims 

Regarding claim 1, A method of wireless communication, comprising:
receiving, at a user equipment (UE) (e.g. Fig. 10, “UE 1022”), a downlink control channel order from a base station (e.g. Fig. 6a, “macro cell eNode B 602” is considered as the base station. Moreover, “RACH procedures can be triggered by the eNodeB through a physical downlink control channel (PDCCH) order on a scheduling cell for the uplink for which a timing advance adjustment is needed” [0071]);
transmitting, at the UE in response to the downlink control channel order, a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the UE (e.g. “Since the RACH procedure for timing advance adjustment in SCells can be triggered by the eNode B, and the uplink RACH transmissions are expected and directed by the eNode B, the transmissions can be configured to use designated preambles to avoid possible contention” [0071]. Note that aforesaid uplink RACH transmission is associated with transmitting a PRACH signature sequence and as known to one of ordinary skill in the art, the PRACH signature sequence is assigned by the eNodeB with the PDCCH order. Moreover, the triggering of the RACH procedure by eNodeB is associated with transmitting a PRACH signature sequence that does not initiate a random access procedure. Note further that there are multiple options in the claim and only this option is considered here): and
receiving, at the UE, downlink transmissions of a small cell activated (e.g. Fig. 6a, “pico cell eNodeB 606”. Furthermore, “the pico cell in this example is also configured to communicate with the UE 604 for uplink and downlink transmissions over the first frequency range, f1, corresponding to CC1, and over the second frequency range, f2, corresponding to CC2……..The pico cell and UE are also configured for uplink and downlink communication within four additional frequency ranges, f3-f6, corresponding to four additional component carriers CC3, CC4, CC5, and CC6, respectively, depicted as a dashed arrow in as much as the pertain to SCells” [0057]. Moreover, “Some component carriers can be partially setup by a UE and/or eNodeB without being fully activated. Activated component carriers are those component carriers that are planned to be used to communicate within a relatively short time period, or those that are actively being used to communicate” [0086], which activating a component carrier is associated with activating a small cell).
It is noted that while disclosing small cell, Fong is silent about activated in response to the PRACH signature sequence, which however had been known in the art at the time of instant application as shown by  Matsumura in a disclosure “FEMTO BASE STATION, ENERGY-SAVING COORDINATION NODE, WIRELESS COMMUNICATION SYSTEM AND COMPUTER PROGRAM” (Title), wherein “FIG. 2 illustrates an exemplary functional block diagram of the Femto-BS 101“ [0013] and “the controller 204 controls an operation mode of the Femto-BS 101 including the energy-saving mode (ES mode) and normal mode. In order to shift to the ES mode from the normal mode, the controller 204 instructs the baseband transmitter 202A and the RF transmitter 203A to stop their operation. During the ES mode, when the baseband receiver 202B detects the PRACH preamble from the UE 102A and informs the detection to the controller 204, the controller 204 reconfigures the baseband transmitter 202A and the RF transmitter 203 to restart their operation to shift to the normal mode from the ES mode” [0029]. Note that the Femto-BS is considered as the small cell, normal mode is associated with activation of the small cell and PRACH transmission is associated with the PRACH signature sequence,  which small cell is activated in response to the PRACH signature sequence.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the activation method of  Matsumura with the small cell of Fong so that it is “possible to switch from the ES mode to the normal mode without user operation” [0005].

(Examiner’s Note: In addition to Matsumura reference discussed above, Hamalainen et al (US 20110211514 A1) also discloses activating small cell in response to PRACH signature sequence.  Hamalainen  discloses “The concept …. enables a femto base station to power off its transceivers when its owner is not at home, while being in hot standby and connected to the core network. When a user makes a RACH attempt (for a MTC there is a RACH attempt after paging) in an adjacent macro cell, the femto base station can power on its transceivers, i.e. become active again. Then, the connection may be redirected to the femto base station” [0062], which femto base station is considered small cell and the RACH is associated with PRACH signature sequence. Thus the small cell is activated in response to the PRACH signature sequence from the user).

Regarding claim 6, An apparatus for wireless communication, the apparatus comprising:
means for receiving, at a user equipment (UE), a downlink control channel order from a base station;
means for transmitting, at the UE in response to the downlink control channel order, a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the UE; and
means for receiving, at the UE, downlink transmissions of a small cell activated in response to the PRACH signature sequence (e.g. Note that this claim is similar to claim 1 except that it is a means for Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 11, An apparatus for wireless communication, the apparatus comprising: 
a memory; and
at least one processor coupled to the memory (e.g. “In the case of program code execution on programmable computers, the computing device can include a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device” [0124]), the at least one processor configured:
to receive, at a user equipment (UE), a downlink control channel order from a base station;
to transmit, at the UE in response to the downlink control channel order, a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the UE; and
to transmit, at the UE, downlink transmissions of a small cell activated in response to the PRACH signature sequence (e.g. Note that the remainder of this claim is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 16, A non-transitory computer-readable medium having program code recorded thereon for wireless communication (e.g. “Various techniques, or certain aspects or portions thereof, can take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the various techniques. In the case of program code execution on programmable computers, the computing device can include a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device” [0124]), the program code executed by a processor and comprising:
program code to receive, at a user equipment (UE), a downlink control channel order from a base station;
program code to transmit, at the UE in response to the downlink control channel order, a physical random access channel (PRACH) signature sequence that does not initiate a random access procedure at the UE; and
program code to transmit, at the UE, downlink transmissions of a small cell activated in response to the PRACH signature sequence (e.g. Note that the remainder of this claim is similar to claim 1 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Fong in view of Matsumura discloses the following (Note: unless mentioned otherwise references made below draw to Fong):

With respect to dependent claims 

Regarding claim 2, The method of claim 1, further comprising receiving a time restricted measurement configuration (e.g. “the eNodeB can trigger the UE to generate the interference indicator message on the basis of on an event occurring at the eNodeB. One example of such an event can be the commencement of a RACH communication with the eNodeB. ……The UE can generate the interference indicator message with information that can be received on the downlink for component carriers in the plurality of component carriers addressed by the interference indicator message. For example, the UE can receive reference signals in the downlink of a component carrier. Since the reference signals can be known a priori by the UE, the UE can use one or more reference signals to make measurements about signal quality on the component carrier within the downlink in which the reference signals were received. Such measurements can include measurements to determine a signal-to-noise ratio (SNR), signal-to-interference plus noise ratio (SINR), signal-to-noise plus distortion ratio (SNDR), and/or other information relevant to signal quality. The UE can then combine this information to generate an interference indicator message for a plurality of component carriers. In some embodiments, the interference indicator message includes one or more Channel Quality Indicators (CQIs). In certain embodiments, one or more CQI measurements can include one or more Reference Signal Received Power (RSRP) measurements and one or more Reference Signal Received Quality (RSRQ) measurements” [0079]-[0081]. Note that aforesaid triggering by eNodeB to generate the interference indicator message is associated with time restricted measurement.
Regarding claim 3, The method of claim 2, further comprising measuring the downlink transmissions from the small cell according to the time restricted measurement configuration (e.g. aforesaid “The UE can generate the interference indicator message with information that can be received on the downlink for component carriers in the plurality of component carriers addressed by the interference indicator message”, wherein component carriers associated with the small cell are CC3, CC4, CC5, and CC6).
(Examiner’s Note: Claim 12 of Zou et. al. (US 20120129536 A1) also discloses measuring downlink transmissions from the small cell so that “improved interference management in a heterogeneous network comprising one or more macro cells and a cluster of one or more small cells” [0042] can be obtained).
Regarding claim 4, The method of claim 3, in which the downlink transmissions comprise reference signals transmitted on ports that are different from ports of the base station (e.g. aforesaid small cell is different from the base station and thus the downlink transmission from the small cell comprise signals transmitted on ports that are different from ports of the base station). 
Regarding claim 7, The apparatus of claim 6, further comprising means for receiving a time restricted measurement configuration (e.g. Note that this claim is similar to claim 2 except that it is a means for Apparatus claim and thus the same reasoning as applied to claim 2 applies here as well).
Regarding claim 8, The apparatus of claim 7, further comprising means for measuring the downlink transmissions from the small cell according to the time restricted measurement configuration (e.g. Note that this claim is similar to claim 3 except that it is a means for Apparatus claim and thus the same reasoning as applied to claim 3 applies here as well).
Regarding claim 9,    The apparatus of claim 8, in which the downlink transmissions comprise reference signals transmitted on ports that are different from ports of the base station (e.g. Note that this claim is similar to claim 4 except that it is a means for Apparatus claim and thus the same reasoning as applied to claim 4 applies here as well).
Regarding claim 12, The apparatus of claim 11, in which the at least one processor is further configured to receive a time restricted measurement configuration (e.g. Note that this claim is similar to claim 2 except that it is an Apparatus claim and thus the same reasoning as applied to claim 2 applies here as well).
Regarding claim 13, The apparatus of claim 12, in which the at least one processor is further configured to measure the downlink transmissions from the small cell according to the time restricted measurement configuration (e.g. Note that this claim is similar to claim 3 except that it is an Apparatus claim and thus the same reasoning as applied to claim 3 applies here as well).
Regarding claim 14, The apparatus of claim 13, in which the downlink transmissions comprise reference signals transmitted on ports that are different from ports of the base station (e.g. Note that this claim is similar to claim 4 except that it is an Apparatus claim and thus the same reasoning as applied to claim 4 applies here as well).
Regarding claim 17, The apparatus of claim 16, in which the program code further comprises program code to receive a time restricted measurement configuration (e.g. Note that this claim is similar to claim 2 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 2 applies here as well).
Regarding claim 18, The apparatus of claim 17, in which the program code further comprises program code to measure the downlink transmissions from the small cell according to the time restricted measurement configuration (e.g. Note that this claim is similar to claim 3 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 3 applies here as well).
Regarding claim 19, The apparatus of claim 18, in which the downlink transmissions comprise reference signals transmitted on ports that are different from ports of the base station (e.g. Note that this claim is similar to claim 4 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 4 applies here as well).
Claims 5, 10, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fong and  Matsumura as applied to claims 1, 6, 11 and 16 above, and further in view of Bashar et. al. (US 20130195070 A1, Bashar hereinafter).

Fong in view of Matsumura discloses the following (Note: unless mentioned otherwise references made below draw to Fong):

Regarding claim 5, The method of claim 2, in which the time restricted measurement configuration corresponds to a downlink transmission.

It is noted that when disclosing measurement configuration, Fong is silent about a new carrier type and a reduced periodicity, which however had been known in the art at the time of instant application as shown by Bashar in a disclosure “TIME AND FREQUENCY SYNCHRONIZATION FOR LTE-ADVANCED NEW CARRIER TYPE” (Title). Bashar discloses “a particular kind of component carrier that may be used as an SCell, however, is a so-called new type carrier that, in order to increase spectral and energy efficiency, has at least reduced or eliminated legacy control signaling such as the omission of CRSs. Described herein are alternative techniques for performing timing and frequency synchronization in the downlink between an eNB and a UE when CRSs are not present in a component carrier” [0012] lines 9-16, which new type carrier is considered as the new carrier type. Furthermore, “reference signals such as the aforementioned CRSs are used by the UE to estimate the channel for demodulation and for timing/frequency synchronization. Other reference signals transmitted in the downlink are used by the UE for measurement of channel state information (CSI) in order to provide feedback to the eNB. These reference signals are called CSI reference signals or CSI-RSs.……..These CSI-RSs have a significantly lower time/frequency density, thus resulting in less overhead compared to the CRSs” [0021] lines 1-16. In addition, “described below are techniques by which the timing/frequency synchronization block 38 of the UE's OFDM receiver may utilize CSI-RSs for making adjustments to the timing and/or frequency synchronization. Embodiments of these techniques include transmitting CSI-RSs with reduced periodicity, transmitting CSI-RSs with a modified RS pattern, and a combination of both reduced periodicity and a modified RS pattern” [0023] lines 1-8. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant application to modify Fong’s measurement configuration with Bashar’s method of new carrier type and a reduced periodicity so that there is reduced control signaling and thus more efficient channel utilization.
Regarding claim 10, The apparatus of claim 7, in which the time restricted measurement configuration corresponds to a new carrier type and a reduced periodicity (e.g. Note that this claim is similar to claim 5 except that it is a means for Apparatus claim and thus the same reasoning as applied to claim 5 applies here as well).
Regarding claim 15, The apparatus of claim 12, in which the time restricted measurement configuration corresponds to a new carrier type and a reduced periodicity (e.g. Note that this claim is similar to claim 5 except that it is an Apparatus claim and thus the same reasoning as applied to claim 5 applies here as well).
Regarding claim 20, The apparatus of claim 17, in which the time restricted measurement configuration corresponds to a new carrier type and a reduced periodicity (e.g. Note that this claim is similar to claim 5 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 5 applies here as well).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571 272 9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411 


/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411